 

Exhibit 10.3

 

[logo_001.jpg]

U.S. Small Business Administration

 

 

Note

 

(Secured Disaster Loans)

Date: 06.25.2020

 

Loan Amount: $150,000.00

 

 

Annual Interest Rate: 3.75%

 

SBA Loan # 4135758009 Application #3300065448

 

  1. PROMISE TO PAY: In return for a loan, Borrower promises to pay to the order
of SBA the amount of one hundred and fifty thousand and 00/100 Dollars
($150,000.00), interest on the unpaid principal balance, and all other amounts
required by this Note.         2. DEFINITIONS: A) “Collateral” means any
property taken as security for payment of this Note or any guarantee of this
Note. B) “Guarantor” means each person or entity that signs a guarantee of
payment of this Note. C) “Loan Documents” means the documents related to this
loan signed by Borrower, any Guarantor, or anyone who pledges collateral.      
  3. PAYMENT TERMS: Borrower must make all payments at the place SBA designates.
Borrower may prepay this Note in part or in full at any time, without notice or
penalty. Borrower must pay principal and interest payments of $731.00 every
month beginning Twelve (12) months from the date of the Note. SBA will apply
each installment payment first to pay interest accrued to the day SBA receives
the payment and will then apply any remaining balance to reduce principal. All
remaining principal and accrued interest is due and payable Thirty (30) years
from the date of the Note.         4. DEFAULT: Borrower is in default under this
Note if Borrower does not make a payment when due under this Note, or if
Borrower: A) Fails to comply with any provision of this Note, the Loan
Authorization and Agreement, or other Loan Documents; B) Defaults on any other
SBA loan; C) Sells or otherwise transfers, or does not preserve or account to
SBA’s satisfaction for, any of the Collateral or its proceeds; D) Does not
disclose, or anyone acting on their behalf does not disclose, any material fact
to SBA; E) Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to SBA; F) Defaults on any loan or agreement with
another creditor, if SBA believes the default may materially affect Borrower’s
ability to pay this Note; G) Fails to pay any taxes when due; H) Becomes the
subject of a proceeding under any bankruptcy or insolvency law; I) Has a
receiver or liquidator appointed for any part of their business or property; J)
Makes an assignment for the benefit of creditors; K) Has any adverse change in
financial condition or business operation that SBA believes may materially
affect Borrower’s ability to pay this Note; L) Dies; M) Reorganizes, merges,
consolidates, or otherwise changes ownership or business structure without SBA’s
prior written consent; or, N) Becomes the subject of a civil or criminal action
that SBA believes may materially affect Borrower’s ability to pay this Note.    
    5. SBA’S RIGHTS IF THERE IS A DEFAULT: Without notice or demand and without
giving up any of its rights, SBA may: A) Require immediate payment of all
amounts owing under this Note; B) Have recourse to collect all amounts owing
from any Borrower or Guarantor (if any); C) File suit and obtain judgment; D)
Take possession of any Collateral; or E) Sell, lease, or otherwise dispose of,
any Collateral at public or private sale, with or without advertisement.        
6. SBA’S GENERAL POWERS: Without notice and without Borrower’s consent, SBA may:
A) Bid on or buy the Collateral at its sale or the sale of another lienholder,
at any price it chooses; B) Collect amounts due under this Note, enforce the
terms of this Note or any other Loan Document, and preserve or dispose of the
Collateral. Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs. If SBA incurs such expenses, it may demand
immediate reimbursement from Borrower or add the expenses to the principal
balance; C) Release anyone obligated to pay this Note; D) Compromise, release,
renew, extend or substitute any of the Collateral; and E) Take any action
necessary to protect the Collateral or collect amounts owing on this Note.

 

Page 1 of 2

 

 

  7. FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.         8. GENERAL PROVISIONS: A) All individuals and entities
signing this Note are jointly and severally liable. B) Borrower waives all
suretyship defenses. C) Borrower must sign all documents required at any time to
comply with the Loan Documents and to enable SBA to acquire, perfect, or
maintain SBA’s liens on Collateral. D) SBA may exercise any of its rights
separately or together, as many times and in any order it chooses. SBA may delay
or forgo enforcing any of its rights without giving up any of them. E) Borrower
may not use an oral statement of SBA to contradict or alter the written terms of
this Note. F) If any part of this Note is unenforceable, all other parts remain
in effect. G) To the extent allowed by law, Borrower waives all demands and
notices in connection with this Note, including presentment, demand, protest,
and notice of dishonor. Borrower also waives any defenses based upon any claim
that SBA did not obtain any guarantee; did not obtain, perfect, or maintain a
lien upon Collateral; impaired Collateral; or did not obtain the fair market
value of Collateral at a sale. H) SBA may sell or otherwise transfer this Note.
        9. MISUSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds
of the loan will be civilly liable to SBA for one and one- half times the
proceeds disbursed, in addition to other remedies allowed by law.         10.
BORROWER’S NAME(S) AND SIGNATURE(S): By signing below, each individual or entity
acknowledges and accepts personal obligation and full liability under the Note
as Borrower.

 

Pressure BioSciences, Inc.

 

Richard Schumacher, Owner/Officer

 

Page 2 of 2

 